ICJ_148_WhalingAntarctic_AUS_JPN_2014-03-31_JUD_01_ME_07_EN.txt.                      405 	



                               SEPARATE OPINION OF JUDGE GREENWOOD



                        Issue before the Court confined to whether JARPA II compatible with the
                     International Convention for the Regulation of Whaling — Interpretation of the
                     Convention — Object and purpose of the Convention — Resolutions of the
                     International Whaling Commission — Relevance for interpretation of the
                     Convention — Subsequent practice of the parties to the Convention — Withdrawal
                     of Japan’s objection to the commercial moratorium — Obligations under
                     Article VIII of the Convention — Relationship between Article VIII of the
                     Convention and paragraphs 7 (b), 10 (d) and 10 (e) of the Schedule — Relationship
                     between JARPA and JARPA — JARPA II not within the exception in Article VIII,
                     paragraph 1, of the Convention — Japan therefore in breach of its obligations
                     under paragraphs 7 (b), 10 (d) and 10 (e) of the Schedule — Whether Japan has
                     acted in bad faith — Whether Japan has breached paragraph 30 of the Schedule —
                     The Court’s decision not to order a second round of written argument.


                        1. JARPA II, like Japan’s other whaling programmes, has long been
                     the subject of controversy. To many of its critics, whaling is intrinsically
                     wrong and incompatible with contemporary ethical and environmental
                     principles. For such critics, the adoption of the moratorium on commer-
                     cial whaling by the International Whaling Commission (“the Commis-
                     sion”) in 1986 was a vindication of those principles. Seen in that light, it
                     is to be regarded less as a moratorium, in the true sense of the word, than
                     as a comprehensive and indefinite ban on all forms of whaling. Defenders
                     of Japan’s whaling programmes, by contrast, point to the long‑standing
                     cultural traditions of whaling in Japan and the economic dependence of
                     certain Japanese communities upon the continuation of whaling. These
                     are large and important questions which arouse strong emotions but they
                     are not the questions the Court is called upon to decide (see Judgment,
                     para. 69). The issue before the Court is a narrower one, namely whether
                     or not JARPA II is compatible with Japan’s international legal obliga-
                     tions under the International Convention for the Regulation of Whaling
                     (“ICRW”) and it is that issue alone which the Court has determined in
                     the present Judgment.




                     Different Approaches to the Interpretation of the International
                               Convention for the Regulation of Whaling

                       2. The broader debate to which I have alluded is, however, reflected in
                     a marked difference between the Parties regarding the approach which

                     183




8 CIJ1062.indb 494                                                                                       18/05/15 09:29

                     406 	      whaling in the antarctic (sep. op. greenwood)

                     should be taken to the interpretation of the Convention. For Australia,
                     the Convention is — or, at least, has become — an agreement about the
                     conservation of whales. Australia relies upon the references to conserva-
                     tion in the Preamble of the Convention and the approach taken in a series
                     of resolutions adopted by the Commission which, Australia considers,
                     show that “the legal regime for the regulation of whaling has evolved
                     from a system primarily designed to manage the exploitation of a natural
                     resource to an increasingly conservation‑oriented regime” (Memorial of
                     Australia, para. 2.125). On that basis, Australia argues that the ban on
                     whaling introduced when the moratorium was adopted in 1986 is to be
                     regarded as the general rule to which Article VIII of the Convention pro-
                     vides a very limited exception justifying whaling for purposes of scientific
                     research, an exception which must be restrictively construed.
                     
                        3. By contrast, Japan focuses on the final paragraph of the Preamble,
                     which records the decision “to conclude a convention to provide for the
                     proper conservation of whale stocks and thus make possible the orderly
                     development of the whaling industry”, from which Japan deduces that
                     conservation was not intended to be an end in itself but only a means for
                     securing the orderly development of the whaling industry. Japan emphat-
                     ically rejects Australia’s evolutionary argument, maintaining that the
                     resolutions of the Commission on which Australia relies were frequently
                     adopted by very narrow majorities and against the opposition of Japan.
                     In that context, Japan suggests that the Commission has, in effect, been
                     hijacked by those who are fundamentally opposed to all whaling. For
                     Japan the adoption of the moratorium in 1986 was the product of that
                     fundamentalism, rather than scientific assessment. When the Commission
                     amended the Schedule to the Convention to incorporate the moratorium,
                     Japan exercised its right under Article V, paragraph 3, of the Convention
                     to object to that amendment, thus rendering it inapplicable to Japan, and
                     withdrew its objection only because of pressure from the United States.
                     Against that background, Japan argues for a broader interpretation of
                     Article VIII of the Convention.


                        4. I do not find either of these approaches wholly persuasive. Austra-
                     lia’s approach is difficult to reconcile with the language of the Preamble
                     and, in particular, the passage quoted in the preceding paragraph. The
                     language of the Convention and its travaux préparatoires make clear that
                     an important objective of the Convention was to ensure a future for the
                     whaling industry by making sustainable whaling possible. On the other
                     hand, Japan’s argument that the Convention treats conservation as
                     wholly subordinate to the development of whaling is also untenable. The
                     Preamble shows that both conservation and ensuring a future for sustain-
                     able whaling were considered to be purposes of the Convention.



                     184




8 CIJ1062.indb 496                                                                                  18/05/15 09:29

                     407 	      whaling in the antarctic (sep. op. greenwood)

                        5. That balance between the two goals is not, in my opinion, altered by
                     the resolutions of the Commission, at least not in the way, or to the
                     extent, suggested by Australia. In this context, it is important to recall
                     that the Convention makes provision for two very different types of reso-
                     lutions. Article V, paragraph 1, provides that the Commission may adopt
                     regulations which amend the Schedule. Since the Schedule is an integral
                     part of the Convention (in accordance with Article I, paragraph 1, of the
                     Convention), such regulations are, in effect, amendments to the Conven-
                     tion itself, although the Commission does not have the power to remove
                     Article VIII or to negate the effects of that provision. Regulations require
                     a three‑fourths majority (Art. III, para. 2) and are binding on every State
                     party to the Convention, unless that State raises and maintains an objec-
                     tion in accordance with the procedure laid down in Article V, para-
                     graph 3. It has been the use made by the Commission of this power to
                     adopt regulations that has been the main force in making the Convention
                     “an evolving instrument” (Judgment, para. 45). The second type of reso-
                     lution is one adopted under Article VI, by which the Commission may
                     “make recommendations to any or all Contracting Governments on any
                     matters which relate to whales or whaling and to the objectives and pur-
                     poses of this Convention”. The adoption of a recommendation requires
                     only a simple majority. There is no dispute about the legal effect of regu-
                     lations. The question is whether recommendations from the Commission
                     assist in the interpretation of the Convention.




                         6. Where a treaty creates a body such as the International Whaling
                     Commission in which all the member States are represented, resolutions
                     adopted by that body form part of the subsequent practice of the parties
                     to the treaty. As such, they are capable of constituting an aid to the inter-
                     pretation of the treaty, in accordance with the principle set out in Arti-
                     cle 31 (3) (b) of the 1969 Vienna Convention on the Law of Treaties.
                     However, subsequent practice is valuable as an aid to the interpretation
                     of a treaty only to the extent that it establishes the agreement of the par-
                     ties. Australia referred to 40 resolutions of the Commission. Of those, ten
                     were adopted by consensus (the last one in 1994) and should therefore be
                     considered as establishing the agreement of the parties to the Convention.
                     Of the remaining 30 resolutions cited by Australia, all were adopted by
                     majority vote. In many cases, the vote was very close. For example,
                     resolution 2003‑3, on southern hemisphere minke whales and special
                     ­
                     ­permit whaling, was adopted by 24 votes to 20 with 1 abstention. Resolu-
                      tion 2005‑1 criticizing JARPA II was adopted by 30 votes to 27 with one
                      abstention. Even where the majorities were larger, the record frequently
                      shows substantial dissent. For example, the resolution by which the Com-
                      mission endorsed the Berlin Initiative of 2003 (resolution 2003‑1), a reso-
                      lution emphasized by counsel for Australia (see, e.g., CR 2013/8, p. 21,

                     185




8 CIJ1062.indb 498                                                                                   18/05/15 09:29

                     408 	      whaling in the antarctic (sep. op. greenwood)

                     para. 27), was adopted by only 25 votes to 20. In almost every one of
                     these cases Japan was one of the dissenters. Far from establishing the
                     agreement of the parties to the Convention, these resolutions demonstrate
                     the absence of any agreement and cannot, therefore, be relied on to sus-
                     tain an interpretation of the Convention which can bind Japan.


                        7. Moreover, any assessment of the potential relevance of recommen-
                     dations as an aid to the interpretation of the Convention must take into
                     account the relationship between recommendations, which (as their name
                     suggests) are not mandatory, and regulations, which are legally binding.
                     As explained in paragraph 5, above, the exercise of that power is subject
                     to important safeguards in that it requires a three‑fourths majority of
                     those States voting and is subject to the objection procedure, which
                     enables a State to opt out in whole or in part from the application of the
                     new provision. It would be entirely at odds with that carefully constructed
                     power to treat recommendations, adopted by simple majority and with-
                     out any procedure for objection, as capable of producing effects similar to
                     those of regulations. Since the power to amend the Schedule gives the
                     Commission scope for adapting the Convention to changing circum-
                     stances, the need to interpret and apply the treaty as a “living instrument”
                     has already been accommodated. There is thus less of a case for treating
                     recommendations as having significant effects on the basis of an evolu-
                     tionary interpretation of the provisions of the Convention. Moreover, it
                     is evident that the Commission has frequently been divided over major
                     issues and that changes which some member States would like to bring
                     about have not commanded the degree of support necessary for the adop-
                     tion of an amendment to the Schedule. To permit such changes to be
                     introduced through the back door by means of recommendations would
                     destroy the balance of the Convention.


                        8. Finally, whatever criticisms Japan may have of the commercial mor-
                     atorium, the fact remains that it withdrew its objection to that morato-
                     rium and has been legally bound by it for more than 25 years. It is not
                     now open to Japan to come to the Court and seek to defend a broad
                     interpretation of the principal exception to that moratorium by casting
                     doubt upon the manner in which the moratorium was adopted. Whether
                     there was a sound scientific basis for the adoption of the moratorium in
                     1986 and whether Japan was pressured into withdrawing its objection to
                     the moratorium cannot influence the decision of the Court on whether the
                     killing of whales as part of JARPA II is, or is not, “for purposes of scien-
                     tific research” within Article VIII of the Convention. In my opinion, the
                     Court was quite right to hold that this question has to be answered by
                     examination of the terms of Article VIII without any predisposition
                     towards a restrictive or an expansive interpretation of that provision
                     (Judgment, para. 55).

                     186




8 CIJ1062.indb 500                                                                                  18/05/15 09:29

                     409 	       whaling in the antarctic (sep. op. greenwood)

                                         The Structure of the Convention
                                           and the Obligations of Japan

                       9. While the interpretation of Article VIII is at the heart of the present
                     case, it is not that provision which imposes the obligations Japan is
                     accused of having violated. Both the text of Article VIII and the structure
                     of the Convention make that clear. Article VIII provides that :

                              “Notwithstanding anything contained in this Convention any Con-
                           tracting Government may grant to any of its nationals a special per-
                           mit authorizing that national to kill, take and treat whales for purposes
                           of scientific research subject to such restrictions as to number and
                           subject to such other conditions as the Contracting Government
                           thinks fit, and the killing, taking, and treating of whales in accordance
                           with the provisions of this Article shall be exempt from the operation
                           of this Convention. Each Contracting Government shall report at
                           once to the Commission all such authorizations which it has granted.
                           Each Contracting Government may at any time revoke any such spe-
                           cial permit which it has granted.


                              Any whales taken under these special permits shall so far as prac-
                           ticable be processed and the proceeds shall be dealt with in accordance
                           with directions issued by the Government by which the permit was
                           granted.
                              Each Contracting Government shall transmit to such body as may
                           be designated by the Commission, in so far as practicable, and at
                           intervals of not more than one year, scientific information available
                           to that Government with respect to whales and whaling, including the
                           results of research conducted pursuant to paragraph 1 of this Article
                           and to Article IV.
                              Recognizing that continuous collection and analysis of biological
                           data in connection with the operations of factory ships and land sta-
                           tions are indispensable to sound and constructive management of the
                           whale fisheries, the Contracting Governments will take all practicable
                           measures to obtain such data.” (ICRW, paras. 1‑4.)

                       10. That provision imposes a number of obligations. Some are purely
                     ancillary in character, in that they come into existence only as a conse-
                     quence of a State’s decision to issue a special permit. Thus, the penulti-
                     mate sentence of Article VIII, paragraph 1, requires that any State issuing
                     a special permit must report that fact to the Commission. Article VIII,
                     paragraph 2, lays down an important obligation to ensure that, so far as
                     practicable, whales taken under special permit shall be processed (pre-
                     sumably so that their meat is not wasted). On the other hand, Article VIII,
                     paragraph 3, imposes an obligation upon all Contracting Governments to

                     187




8 CIJ1062.indb 502                                                                                     18/05/15 09:29

                     410 	      whaling in the antarctic (sep. op. greenwood)

                     communicate to a body designated by the Commission (which has desig-
                     nated the Scientific Committee for these purposes) scientific information
                     regarding whales and whaling available to that Government irrespective
                     of whether that information has been obtained pursuant to Article VIII,
                     paragraph 1. Similarly, Article VIII, paragraph 4, imposes a general obli-
                     gation to take practicable measures to collect data.
                        11. Important as these obligations are, none is in issue in the present
                     case. Australia has not suggested that Japan has failed to comply with
                     any of the obligations described in the preceding paragraph. These pro-
                     ceedings are about the provision in the first sentence of Article VIII, para-
                     graph 1. That provision does not expressly impose an obligation ; rather,
                     it grants to a Contracting Government a power to authorize the killing,
                     taking and treating of whales for the purposes of scientific research and
                     provides that if any whale is killed, taken or treated in accordance with
                     that provision, that action will “be exempt from the operation of this
                     Convention”. In other words, the first sentence of Article VIII, para-
                     graph 1, is a shield, not a sword. So long as any killing, taking or treat-
                     ment of whales is in accordance with the requirements of Article VIII,
                     there will be no breach of any other provision of the Convention (includ-
                     ing any provision of the Schedule). On the other hand, if a Contracting
                     Government purports to exercise the power granted by Article VIII,
                     paragraph 1, but in fact exceeds the scope of that power, then that exemp-
                     tion will not apply and the lawfulness of any killing, taking or treating of
                     whales will have to be measured against the other provisions of the Con-
                     vention. Of course, there is an implicit obligation upon a State which
                     exercises the power to grant special permits to act in good faith but for
                     the reasons given below (see para. 29), I do not accept that Japan has
                     violated that obligation.

                        12. Australia’s principal case is rather that, because JARPA II does
                     not meet the requirements of Article VIII, paragraph 1, the killing, taking
                     and treating of whales under JARPA II contravenes other provisions of
                     the Convention, specifically paragraphs 7 (b), 10 (d) and 10 (e) of the
                     Schedule. Those paragraphs were added to the Schedule over the years by
                     the International Whaling Commission in the exercise of its powers under
                     Article V of the Convention. It is those three paragraphs (together with
                     paragraph 30, the claim in respect of which has a somewhat different
                     character) which constitute Australia’s cause of action in the present pro-
                     ceedings. It is, therefore, necessary to examine each of those paragraphs
                     in turn.
                        13. Paragraph 7 (b) of the Schedule prohibits commercial whaling in
                     the area designated as “the Southern Ocean Sanctuary” (see Judgment,
                     para. 233). The prohibition applies to all species of whale but Japan is not
                     bound by it with regard to minke whales, since Japan exercised its right
                     to lodge an objection to this amendment of the Schedule in so far as it
                     applied to minke whales. That objection has not been withdrawn. Since
                     Japan has not, in fact, taken any humpback whales during JARPA II, the

                     188




8 CIJ1062.indb 504                                                                                   18/05/15 09:29

                     411 	      whaling in the antarctic (sep. op. greenwood)

                     only question which arises under paragraph 7 (b) is whether the killing,
                     taking and treating of fin whales under JARPA II is contrary to Japan’s
                     obligations under this paragraph.

                        14. Paragraph 10 (d) of the Schedule prohibits “the taking, killing or
                     treating of whales, except minke whales, by factory ships or whale catch-
                     ers attached to factory ships” (see Judgment, para. 232). Since minke
                     whales are expressly excluded from the application of this provision and
                     it applies only to actual taking, killing or treating, the only question is
                     whether the taking, killing or treating of fin whales under JARPA II is
                     contrary to Japan’s obligations under paragraph 10 (d).


                        15. Paragraph 10 (e) of the Schedule is more far‑reaching. This provi-
                     sion creates what is known as “the moratorium on commercial whaling”
                     (see Judgment, para. 231). The relevant part of the paragraph provides
                     that “catch limits . . . for commercial purposes of whales from all stocks
                     for the 1986 coastal and the 1985-1986 pelagic seasons and thereafter
                     shall be zero”. The obligation which this provision imposes applies to all
                     three species of whales that are the subject of JARPA II. It is thus the
                     only provision of the Schedule which is applicable to the killing of minke
                     whales, the species which constitutes the overwhelming majority of whales
                     killed in the course of JARPA II. In addition, it is not confined to the
                     actual killing, taking and treating of whales but applies to the setting of a
                     catch limit above zero. It is therefore capable of applying to Japan’s act
                     of setting a catch limit of 50 for humpback whales under the permits
                     granted in each year of JARPA II, notwithstanding that no humpback
                     whales have in fact been taken.
                        16. All three of these paragraphs impose obligations upon Japan. If
                     JARPA II complies with the requirements of Article VIII, paragraph 1,
                     then the killing, taking and treating of whales (and, by implication, the
                     setting of a catch limit above zero) under JARPA II is exempt from the
                     provisions of these three paragraphs and Japan cannot be in breach of the
                     obligations which they impose. On the other hand, if JARPA II does not
                     meet those requirements, then Article VIII, paragraph 1, provides Japan
                     with no exemption and it becomes necessary to consider whether Japan
                     has violated its obligations under any or all of the three paragraphs.

                        17. There is no room for doubt regarding paragraph 10 (d). That pro-
                     hibits any taking, killing or treating of fin whales by factory ships or ves-
                     sels attached to factory ships. The principal vessel employed in JARPA II,
                     the Nisshin Maru, is plainly a factory ship. Accordingly, the taking of fin
                     whales by the Nisshin Maru, or the vessels attached to her, will entail a
                     violation of Japan’s obligations under this paragraph unless Japan is
                     exempted from that obligation by the operation of Article VIII, para-
                     graph 1.


                     189




8 CIJ1062.indb 506                                                                                   18/05/15 09:29

                     412 	      whaling in the antarctic (sep. op. greenwood)

                        18. The position as regards paragraphs 7 (b) and 10 (e) requires closer
                     examination. Japan’s obligation under paragraph 7 (b) is to refrain from
                     “commercial whaling” of fin whales in the Southern Ocean Sanctuary.
                     The obligation under paragraph 10 (e) is to refrain from setting catch
                     limits above zero for the killing “for commercial purposes” of any of the
                     three species of whale. Australia contends that the Convention recognizes
                     only three types of whaling : subsistence whaling (under paragraph 13 of
                     the Schedule), whaling for scientific purposes (under Article VIII of the
                     Convention) and commercial whaling. Since Japan has never suggested
                     that whaling carried out under JARPA II is subsistence whaling, Austra-
                     lia maintains that if JARPA II whaling does not fall within the provisions
                     of Article VIII, then it must be classified as commercial whaling. Japan
                     did not disagree with this analysis during the proceedings. Indeed, coun-
                     sel for Japan commented that “[t]he [Commission] recognizes three cate-
                     gories of whaling : commercial, aboriginal subsistence, and special permit
                     whaling” (CR 2013/12, p. 44, para. 14). Japan has not attempted to sug-
                     gest that even if its whaling under JARPA II fell outside the exemption
                     granted by Article VIII, paragraph 1, it might nevertheless avoid violat-
                     ing the prohibitions in paragraphs 7 (b) and 10 (e) on the basis that it
                     was not to be regarded as commercial whaling.




                        19. The position taken by the Parties in the present proceedings is in
                     accordance with what appears to be the understanding of other States
                     parties to the Convention and of the Commission itself. Thus, when the
                     adoption of the commercial moratorium was under consideration in the
                     Commission in the mid-1980s, it seems to have been accepted by all con-
                     cerned that if the moratorium was adopted, the effect would be to ban all
                     whaling for States bound by the moratorium with the exception only of
                     subsistence whaling and scientific whaling which complied with Arti-
                     cle VIII. The intention behind paragraph 10 (e) was a comprehensive
                     ban on whaling, subject only to the two exceptions just mentioned. More-
                     over, since the adoption of the moratorium, there appears to have been
                     no suggestion by any State that the scope of paragraph 10 (e) was more
                     limited.
                        20. An examination of what actually takes place in the course of
                     JARPA II also supports the conclusion that, if whaling under JARPA II
                     does not fall within the provisions of Article VIII and thus benefit from
                     the exemption granted by paragraph 1 of that Article, then it must be
                     regarded as whaling for commercial purposes and, therefore, thus as con-
                     trary to paragraph 10 (e). The meat from whales taken under JARPA II
                     is sold, so far as practicable and so far as there is a market for it, to cus-
                     tomers in Japan. The sale of whale meat is a commercial activity and if
                     whales are taken with a view to their meat being sold, then one of the
                     purposes of that whaling is a commercial purpose. So long as JARPA II

                     190




8 CIJ1062.indb 508                                                                                    18/05/15 09:29

                     413 	       whaling in the antarctic (sep. op. greenwood)

                     whaling is in conformity with the provisions of Article VIII, paragraph 1,
                     the existence of that commercial purpose raises no legal issue. On the
                     contrary, paragraph 2 of Article VIII expressly permits (and indeed
                     requires) that whales taken under special permits should be processed and
                     the proceeds dealt with in accordance with the directions of the appropri-
                     ate government. However, paragraph 2 is relevant only if whaling under
                     JARPA II is in conformity with Article VIII, paragraph 1. If that is not
                     the case, then that whaling falls to be assessed by reference to the provi-
                     sions of paragraph 10 (e) (and, to the more limited extent that it is rele-
                     vant, paragraph 7 (b)). At that point, the fact that meat from whales taken
                     is intended for sale is sufficient to make the whaling activity one con-
                     ducted for commercial purposes and thus a breach of the moratorium.




                       21. Demand for whale meat in Japan has been falling in recent years
                     and significant quantities of whale meat acquired as a result of JARPA II
                     whaling remain unsold. Yet that fact does not mean that the sale of whale
                     meat ceases to be a commercial activity, or that the taking of whales
                     whose meat is to be sold is not commercial whaling. An activity does not
                     lose its commercial character simply because the commerce is unprofit-
                     able any more than, in the field of sovereign immunity, an activity has to
                     be characterized as sovereign rather than commercial because the State
                     engaging in it is making a loss.

                        22. That the supply of whale meat from JARPA II for Japanese con-
                     sumers remains an important part of Japan’s thinking regarding
                     JARPA II is demonstrated by a statement made by the Director of the
                     Japan Fisheries Agency, Mr. Kazuyoshi Honkawa, in the Japanese Diet
                     in October 2012. That statement was made after the written pleadings in
                     the present proceedings had closed, so it must be assumed that all con-
                     cerned would have been aware of the significance of what he was saying.
                     The statement is sufficiently important that it deserves to be quoted at
                     some length.
                              “Before the earthquake, Japan’s scientific whaling programme sup-
                           plied approximately 3,700 or 3,800 tonnes of whale meat. 2,000 tonnes
                           of that was from the Southern Ocean. Most of that was minke whale.
                           Minke whale meat is prized because it is said to have a very good
                           flavour and aroma when eaten as sashimi and the like.

                             Another 1,700 tonnes came from the North West Pacific Ocean in
                           2010, 120 tonnes of which was from coastal scientific whaling. So, just
                           over 1,500 tonnes was from whales taken by the ICR [the Institute
                           for Cetacean Research]. Most of this was from sei whales and Bryde’s
                           whales.

                     191




8 CIJ1062.indb 510                                                                                   18/05/15 09:29

                     414 	       whaling in the antarctic (sep. op. greenwood)

                              In addition, 470 tonnes was from whales caught by small-type
                           coastal whalers in 2010. These were Baird’s beaked whales, which are
                           whales that are very similar to dolphins. Meat from Baird’s beaked
                           whales is processed into a dried meat something like jerky. When you
                           went to Ayukawa recently, the whalers from Ayukawa were engaged
                           in taking Baird’s beaked whales, and I believe it would be most unlikely
                           that they would be handling minke whales from the Southern Ocean.
                              Consequently, we have said that the scientific whaling programme
                           in the Southern Ocean was necessary to achieve a stable supply of
                           minke whale meat.” (Minutes of the Meeting of the Sub-committee
                           of the House of Representatives Committee on Audit and Oversight
                           of Administration, 23 October 2012 ; translation provided by Aus-
                           tralia.)

                     This statement and, in particular, the final paragraph, clearly shows that
                     the supply of whale meat from JARPA II to Japanese consumers has not
                     ceased. So long as JARPA II whaling falls within the exemption granted
                     by Article VIII, paragraph 1, of the Convention, this commercial aspect
                     of JARPA II is perfectly lawful. If, however, JARPA II is not in confor-
                     mity with Article VIII, paragraph 1, then this commercial aspect shows
                     that Japan is in breach of its obligations under paragraphs 7 (b) and
                     10 (e) of the Schedule.

                       23. The critical question before the Court is, therefore, whether
                     JARPA II whaling is in conformity with Article VIII, paragraph 1. If the
                     conclusion is that it is not in conformity with Article VIII, paragraph 1,
                     however, the result is not that Japan has violated its obligations under
                     Article VIII. The question is critical because the answer will determine
                     whether or not Japan has violated its obligations under paragraphs 7 (b),
                     10 (d) and 10 (e) of the Schedule.


                             Whether JARPA II Whaling Falls within Article VIII,
                                               Paragraph 1

                        24. I agree with the reasoning in the Judgment that JARPA II whaling
                     does not meet the requirements of Article VIII, paragraph 1, of the Con-
                     vention. The principal reason why Japan is unable to rely upon the
                     exemption conferred by Article VIII, paragraph 1, is that the numbers of
                     whales authorized to be killed under JARPA II are not objectively rea-
                     sonable in the light of the objectives of JARPA II. As explained above,
                     the effect of Article VIII, paragraph 1, is to exempt the killing, taking and
                     treating of whales from the other provisions of the Convention. Accord-
                     ingly, it cannot be sufficient to establish that a research project like
                     JARPA II has scientific objectives. To take advantage of the exemption
                     contained in Article VIII, paragraph 1, it is necessary that the numbers of

                     192




8 CIJ1062.indb 512                                                                                    18/05/15 09:29

                     415 	      whaling in the antarctic (sep. op. greenwood)

                     whales to be killed are sufficiently related to the achievement of those
                     objectives. That is where, in my opinion, Japan’s case breaks down.


                        25. To see why, it is important to consider the relationship between
                     JARPA II and the earlier JARPA programme. JARPA II shares certain
                     objectives with JARPA and Japan has insisted upon the need for continu-
                     ity between the two programmes. Thus, Japan has sought to explain its
                     decision to embark upon the feasibility study for JARPA II before it
                     received the results of the Scientific Committee’s review of JARPA by
                     maintaining that the need for continuity in the provision of data justified
                     such a step. In addition, in designing JARPA II, Japan relied heavily
                     upon work done in the course of JARPA. An important example is that,
                     when it was asked by a Member of the Court what assessment it had
                     made of the potential for using non‑lethal methods in JARPA II, Japan
                     referred only to a study carried out some years earlier in the course of
                     JARPA ; there was no suggestion that a fresh assessment had been carried
                     out in respect of JARPA II. Yet JARPA II involved a dramatic increase
                     in the number of whales to be killed. Under JARPA only minke whales
                     were to be killed and the sample size for that species was initially set at
                     300, with numbers rising to 400 in the latter years of the programme. By
                     contrast, the sample size for minke whales under JARPA II was set at
                     more than double that for JARPA (850 whales with the possibility of
                     going to a maximum of 935 a year). JARPA II also envisaged an annual
                     take of 50 fin whales and 50 humpback whales. While Japan acceded to a
                     request from the then Chair of the Commission not to kill any humpback
                     whales and has not taken any during the lifetime of JARPA II, the per-
                     mits issued each year under JARPA II continue to provide for the taking
                     of up to 50 humpback whales. Japan maintains that this substantial
                     increase in killing is justified by the more extensive research goals of
                     JARPA II.

                        26. The objectives of JARPA II are set out at paragraphs 113‑118 of
                     the Judgment. A key difference from JARPA lies in the second objective,
                     which is described as “modelling competition among whale species and
                     future management objectives” (see Judgment, par. 115). That clearly
                     requires research into more than one species of whale and was the princi-
                     pal reason for adding a sample size for fin whales and humpback whales.
                     Yet, from the outset Japan has taken no humpback whales and the num-
                     ber of fin whales taken has been very small, falling far short of the sample
                     size provided in JARPA II. It is noticeable that the independent expert
                     called by Japan, Professor Walløe, stated, in answer to a question from a
                     Member of the Court, that the fin whale sample size was unjustifiable and
                     would not have yielded any useful data. Japan did not attempt to refute
                     his answer. Japan is certainly not to be criticized for not having killed
                     more fin whales and it deserves more credit than it has perhaps received
                     for its decision to accede to the request from the Chair of the Commission

                     193




8 CIJ1062.indb 514                                                                                  18/05/15 09:29

                     416 	       whaling in the antarctic (sep. op. greenwood)

                     not to go ahead with its plan to take humpback whales. Nevertheless,
                     there is no sign that Japan has made any adaptation to JARPA II as a
                     result of these changed circumstances. It still maintains the sample size of
                     850 minke whales a year (though it has actually taken significantly fewer).
                     Yet that figure was initially justified on the basis that it was necessary for
                     modelling competition. It is not possible to model competition by the
                     study of only one species. Japan maintains that it is obtaining data in
                     respect of other species by the use of non‑lethal methods but that merely
                     begs the question why, if such methods supply the relevant information in
                     respect of fin and humpback whales, can such methods not be employed
                     more extensively in respect of minke whales.




                        27. If one sets aside the objective of modelling competition between
                     whale species, the dramatic increase in the number of minke whales to be
                     taken under JARPA II from those taken under JARPA becomes extremely
                     difficult to justify. The other research objectives of JARPA II are suffi-
                     ciently close to those of JARPA that it is difficult to see how they could
                     justify more than doubling the sample size of minke whales. Moreover,
                     there is no evidence that Japan has engaged in any serious attempt to
                     assess what sample size is required in light of the changed circumstances
                     resulting from the actual implementation of JARPA II.

                       28. That is just one aspect of the weakness of Japan’s case but it is one
                     which I found particularly significant. For that and for the other reasons
                     given in the Judgment, I consider that JARPA II whaling cannot be
                     brought within the provisions of Article VIII, paragraph 1. Consequently,
                     in my view, that whaling entails a breach by Japan of its obligations
                     under paragraphs 7 (b) and 10 (d), in respect of fin whales, and para-
                     graph 10 (e) in respect of all three species.

                        29. I do not consider, however, that Japan has been shown to have
                     acted in bad faith. In advancing its case for a finding of bad faith, Austra-
                     lia quoted a number of statements by serving or retired Japanese officials
                     which, it maintained, demonstrated that Japan’s true purpose in launch-
                     ing its programmes of scientific whaling in the Antarctic (JARPA and
                     then JARPA II) was a desire to keep its whaling industry alive. Australia
                     particularly highlighted three such statements (CR 2013/7, pp. 27‑28).
                     The first was a statement to the Diet by the then Director‑General of the
                     Japan Fisheries Agency in 1984 (20 years before the start of JARPA II
                     and at a time when Japan still maintained an objection to the commercial
                     moratorium) that
                           “after the moratorium commences, the path to ensure the continua-
                           tion of whaling would be, for Southern Ocean whaling, to position it

                     194




8 CIJ1062.indb 516                                                                                    18/05/15 09:29

                     417 	       whaling in the antarctic (sep. op. greenwood)

                           as a research whaling activity which has a scientific nature . . . the
                           continuation of whaling ought to be planned for . . .”.
                     The second was an extract from a memoir by a retired Director‑General
                     about how “scientific whaling was viewed as the only method available to
                     carry on with the traditions of whaling”, a statement which is even less
                     persuasive as evidence of bad faith if, as Australia now accepts, the cor-
                     rect translation should have been “pass on the traditions of whaling”.
                     The third was a 2013 statement by a minister that “I don’t think there will
                     be any kind of an end for whaling by Japan”. These statements, like the
                     others cited in the Memorial (and the statement quoted at paragraph 22,
                     above) suggest that science was not the only consideration for Japan, but
                     that is not enough in itself to take JARPA II outside the scope of Arti-
                     cle VIII, paragraph 1. It certainly does not suffice to make out a case of
                     bad faith.




                                         Japan’s Procedural Obligations

                        30. I have voted in favour of the finding, in operative paragraph 6 of
                     the Judgment, that Japan has not breached its obligations under para-
                     graph 30 of the Schedule, because I consider that Australia has not made
                     out its case that Japan failed to give the Scientific Committee the infor-
                     mation regarding JARPA II permits required by that paragraph. Para-
                     graph 30 requires the submission of certain information regarding
                     proposed special permits to the Scientific Committee in sufficient time for
                     the Committee to consider those permits and report to the Commission.
                     Paragraph 30 gives the Committee a power of review, it does not con-
                     fer upon it a power of approval (a point made clear by the late
                     Sir Derek Bowett in his advice to the Commission regarding the proposal
                     to insert what became paragraph 30 in the Schedule). While the JARPA II
                     permits themselves are uninformative, the information required was
                     nonetheless contained in the JARPA II research plan, which was shown
                     to the Committee in good time.

                        31. Nevertheless, I must express my disquiet about one aspect of
                     Japan’s behaviour in this respect. Paragraph 30 of the Schedule has to be
                     understood in the context of the broader duty of co-operation to which
                     all Contracting Governments are subject. Japan did not contest the exis-
                     tence of that obligation. In my opinion, that duty means that a State is
                     not free to adopt a formalistic approach to paragraph 30. On the con-
                     trary, the information which it gives must be such as to enable a meaning-
                     ful review and the State must take account of the outcome of that review,
                     even though it is not obliged to implement any recommendations that the
                     Committee might make or to agree with the Committee’s assessment of

                     195




8 CIJ1062.indb 518                                                                                  18/05/15 09:29

                     418 	      whaling in the antarctic (sep. op. greenwood)

                     the proposed permits. The Judgment demonstrates that — for whatever
                     reason — Japan has not been able to implement the JARPA II research
                     plan ; it has abandoned the attempt to take humpback whales and its
                     actual take of fin and minke whales has fallen far short of the sample sizes
                     identified in the plan. Yet, the record shows that Japan has continued to
                     submit special permits in identical terms throughout the years of
                     JARPA II. It has not provided any information regarding whether, or
                     how, the plan has been adapted to take account of the changed circum-
                     stances. It must, therefore, be open to question whether there has been a
                     full compliance with the duty of co‑operation.




                                  The Decision not to Order a Second Round
                                             of Written Argument

                        32. Paragraph 6 of the Judgment records the fact that Japan requested,
                     but Australia opposed, a second round of written argument in this case.
                     The Court did not order a second round but decided instead to proceed
                     straight to the oral phase. Since Japan made clear its disappointment with
                     this decision and since the Judgment says almost nothing about it, I want
                     briefly to explain why I consider the Court’s decision to be justified.

                        33. The Rules of Court make clear that a second round of written
                     pleadings is by no means automatic. Article 45, paragraph 2, provides
                     that the Court may authorize a second round if the parties are so agreed
                     or if the Court decides, proprio motu, or at the request of one of the par-
                     ties, that a second round is necessary. In other words, unless the parties
                     are agreed, the Court has a discretion to decide whether or not to order a
                     second round if it considers that further pleadings are necessary.
                        34. Three considerations seem to me to be important in this regard.
                     First, it must always be open to the Court to order a second round of
                     written pleadings if the Court decides that this is necessary, for example
                     because the Court considers it does not have sufficient information on a
                     particular matter.
                        35. Secondly, the number of cases now being brought before the Court
                     means that the Court has an obligation to ensure that proceedings do not
                     become unnecessarily protracted. The Rules of Court make clear that the
                     Applicant should set out the entirety of its case in the Memorial and the
                     Respondent in the Counter‑Memorial (Art. 49, paras. 1 and 2). A State
                     should never hold part of its case — whether argument or evidence — in
                     reserve for a second round.

                       36. Lastly, there is, in my view, a distinction between the Applicant
                     and the Respondent when the Court comes to consider whether to accede
                     to a request for a second round made by one party but opposed by the

                     196




8 CIJ1062.indb 520                                                                                  18/05/15 09:29

                     419 	      whaling in the antarctic (sep. op. greenwood)

                     other. The first round of written pleadings closes with the Counter‑­
                     Memorial. That document will usually be the first indication which the
                     Applicant receives of the Respondent’s case. It may raise matters which
                     the Applicant has not considered, or evidence which the Applicant needs
                     the opportunity to refute. There is, therefore, a strong case for ordering a
                     second round of written pleadings when the Applicant so requests ; not to
                     do so may occasion serious injustice if the Applicant is denied the oppor-
                     tunity to respond to evidence or argument raised by the Respondent in
                     the Counter‑Memorial. By contrast, when the Respondent prepares its
                     Counter‑Memorial, it has the benefit of having seen both the Application
                     and the Memorial. It has a duty to set out its case in response in full in
                     the Counter‑Memorial. If, having seen the Counter‑Memorial, the Appli-
                     cant considers that it does not need a second round of written pleading, it
                     is difficult to see on what grounds the Respondent can claim to need such
                     a second round. It has already had the last word and no injustice is done
                     by denying it the opportunity to rehearse or add to its case.


                        37. The one consideration in favour of ordering such a second round
                     in the present case was that Japan had raised an objection to jurisdiction
                     (though not as a preliminary objection) and wished to have an idea of the
                     response it could expect from Australia. I accept that in some cases the
                     nature of the jurisdictional objection might be such that a second round
                     of written argument became necessary but I do not think that such was
                     the case here. Japan’s objection was based upon the interpretation of
                     Australia’s declaration under Article 36 (2) of the Statute. Consideration
                     of that objection required no documents or other evidence beyond what
                     had been submitted by Japan and what was already freely and publicly
                     available and Japan, represented by very experienced counsel, can have
                     been in little doubt what form Australia’s response would take.


                       38. Accordingly, I think the Court was right to refuse the request for a
                     second round of written argument.


                                                         (Signed) Christopher Greenwood.




                     197




8 CIJ1062.indb 522                                                                                  18/05/15 09:29

